Brewster, J. (concurring).
Claimant’s proof of her ceremonial marriage to the deceased and her uncontradicted evidence of their long period of cohabitation thereunder raised a presumption of the validity of that marriage. (Palmer v. Palmer, 162 N. Y. 130; Chamberlain v. Chamberlain, 71 N. Y. 423; Clayton v. Wardell, 4 N. Y. 230; Smith v. Smith, 194 App. Div. 543.) Such was a presumption of law in that it arose by operation of “ a rule which requires that a particular inference must be drawn from an ascertained state of facts.” (Platt v. Elias, 186 N. Y. 374, 379; 22 C. J., Evidence, § 25.) This presumption the Board has found rebutted by what is sometimes termed a “ presumption of fact,” i.e., one founded upon an inference of the existence and continuance of a prior common-law •marriage between claimant and one Hughes, drawn as a debatable matter of fact, from circumstantial evidence. (Platt v. Elias, supra.)
If the whole and only issue was as to claimant’s status with respect to a common-law marriage relation I think it might be said that the inference the Board drew is sustained by evidence. This, notwithstanding (a) the parties’ express denials of the sine qua non of its constitution, viz.: That they ever consented to such a relationship, and (b) the presumption that their relations, illicit at inception, continued to be meretricious during the relatively short, distant and intermittent periods of their cohabitation. (Badger v. Badger, 88 N. Y. 546, 553.) But however that may be, I think it must be held that any permitted inference is so ineffectual to overthrow the presumption of the validity of claimant’s ceremonial marriage as, in law, under all the evidence presented, to be no evidence to sustain the finding of the common-law marriage. (Matter of Meehan, 150 App. Div. 681; 35 Am. Jur., Marriage, §§ 195, 199.) While a presumption of law can b.e overthrown by a debatable inference of fact to the contrary drawn from circumstantial evidence, the proof necessary to such a conclusion must consist of “ evidence instead of presumptions ” (Matter of Meehan, supra, 684), and be of such a quality in convincing power as utterly to negative the prem*282ise the law establishes. Here we may affirm every fact shown in connection with claimant’s former cohabitation with Hughes and find it consistent with the presumption of a continuance of its illicit origin. While the Board’s decision on the facts which have evidentiary support is conclusive, still we are to determine whether it was arrived at in accordance with applicable rules of law. The decision should be reversed and the matter remitted for decision anew upon the same or further evidence.